The defendant’s petition for certification for appeal from the Appellate Court, 49 Conn. App. 553 (AC 16967), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the defendant’s prosecution was not barred by the double jeopardy clause of the federal constitution?”
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.
G. Douglas Nash, public defender, in support of the petition.
Robert L. Marconi, assistant attorney general, in opposition.
Decided October 22, 1998